DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75-77, 79, 80, 85-88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virtual Virtual Reality (https://www.youtube.com/watch?v=ug1DAnOph0E).

Re claims 75, 87, 88: Virtual Virtual Reality discloses a method comprising:
providing a three dimensional computer-generated environment and providing a controllable character within the three dimensional computer-generated environment (0:17-2:38);
receiving user input and controlling the character based at least on the received user input (0:17-2:38);
providing a three dimensional computer-generated virtual reality device in the three dimensional computer-generated environment for generating a virtual reality environment for the controllable character (03:15-06:00).

Re claim 76. Virtual Virtual Reality discloses with respect to the method according to claim 75, wherein the controllable character is represented by an avatar or by displaying a point of view (0:17-2:38: displaying a point of view).



Re claim 79: Virtual Virtual Reality discloses with respect to the method according to claim 75, wherein the virtual reality environment provides access to a further process, wherein the access is through an interface (6:06-6:21: players can put on a headset within the virtual environment to engage another virtual environment).

Re claim 80: Virtual Virtual Reality discloses with respect to the method according to claim 79, wherein the further process comprises at least one of a computer game, a further computer process, or a further software application (6:06-6:21: players can put on a headset within the virtual environment to engage another virtual environment).

Re claim 85: Virtual Virtual Reality discloses with respect to the method according to claim 75, wherein the virtual reality device comprises a wearable item, for example, a helmet, and the interactive process comprises the character putting on the wearable item (03:15-06:00: virtual reality googles).

Re claim 86: Virtual Virtual Reality discloses with respect to the method according to claim 75, further comprising providing an image display area in the virtual reality environment and rendering a view of the virtual reality environment using obtained image data or data derived therefrom such that the one or more images appear in the view of the virtual reality environment as if projected at said image display area (see 13:43-14:20: showing an image display with a plurality of images in the form of an animation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-84 are rejected under 35 U.S.C. 103 as being unpatentable over Virtual Virtual Reality in view of Sullivan (U.S. PGPUB 2013/0123019).

Re claims 81-84. Virtual Virtual Reality fails to disclose with respect to the method according to claim 75, wherein a plurality of users can access the three dimensional computer generated environment and wherein the virtual reality environment comprises a communication interface between at least two users of the plurality of users; wherein the communication interface comprises a video interface; wherein the three dimensional computer-generated environment is provided at a first processing resource and the virtual environment
available to the user is provided at a second, separate, processing resource, wherein the first and
second processing resources are configured to communication over a network; wherein the method according to claim 75, further comprising displaying one or more video streams when in the virtual reality environment.
	However, Sullivan discloses a three dimensional computer generated environment, accessed by two different players and player devices, wherein the environment comprises a video interface that presents a video stream of each player and allows players to communicate through this video stream (see paragraph  [0049] and Fig 7). It would have been obvious to one of ordinary skill in the art to modify the game of Virtual Virtual Reality to incorporate a communications interface to allow friends to communicate and play the game together thus adding to the enjoyment of the game.

Allowable Subject Matter
Claim 78 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715